        Case 6:20-cv-01192-KGG Document 28-2 Filed 02/08/21 Page 1 of 8


                                                                                         Exhibit B

                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

 JAYDEN JOHNSON,

        Plaintiff,
 v.                                                  Case No. CIV-20-1192

 ABRAHAM PETERS,

        Defendant.

       PLAINTIFF’S FIRST SET OF DISCOVERY REQUESTS TO DEFENDANT

       Plaintiff, Jayden Johnson, submits the following Requests for Admission, Interrogatories

and Requests for Production (the “Discovery Requests”) to Defendant, Abraham Peters in

accordance with the Federal Rules of Civil Procedure.

                                       INSTRUCTIONS

       The following instructions apply to the Discovery Requests set forth below and are

intended to be consistent with the Federal Rules of Civil Procedure:

       1.      The following Discovery Requests not only call for the knowledge of Defendant

and your representatives and attorneys, but also call for all knowledge that is available to

Defendant by reasonable inquiry of your representatives and attorneys.

       2.      The following interrogatories are to be answered in writing and under oath. Also,

the requested documents should be produced for inspection and copying on or before the 30th

day from the receipt of the requests at the offices of McAfee & Taft A Professional Corporation,

Tenth Floor, Two Leadership Square, 211 North Robinson, Oklahoma City, Oklahoma 73102, or

at such other time and place as agreed upon by counsel.
        Case 6:20-cv-01192-KGG Document 28-2 Filed 02/08/21 Page 2 of 8




       3.      If you fail to identify any communication, provide any information, or produce

any document inquired into by these Discovery Requests on the basis that the communication,

information or document contains privileged information, you should state the following:

               (a)      If relating to an interrogatory, state:

                        i.      the interrogatory in which such information was requested;

                        ii.     the subject matter of the response requested, without revealing the

                     information claimed as privileged; and

                        iii.    the legal basis for the claimed privilege or specific authority that

                     provides the grounds for failure to respond;

               (b)      If relating to a request for production, state:

                        i.      the request for production in which such document was sought;

                        ii.     the date of the withheld document;

                        iii.    the title and type of the withheld document (e.g., letter,

                     memorandum, report, etc.);

                        iv.     the subject matter of the withheld document, without revealing the

                     information claimed as privileged;

                        v.      the author and all recipients of the withheld document; and

                        vi.     the legal basis for the claimed privilege or specific authority that

                     provides grounds for non-production.

       4.      If you fail to provide any information sought by these Discovery Requests on the

basis that the information or documents requested have been lost, destroyed, or are otherwise no

longer available, you should identify the requested information to the best of your ability and

state the circumstances surrounding its unavailability.



                                                   2
           Case 6:20-cv-01192-KGG Document 28-2 Filed 02/08/21 Page 3 of 8




        5.      These Discovery Requests are intended to require supplementation without

further request and to ascertain continuing information obtained any time prior to trial which is

acquired by you or your agents, employees, attorneys, or investigators and contained in records

and documents in your or their custody or available to you or them.

        6.      Form of Production.       Produce emails as text-searchable and Bates-labelled

PDFs, along with an accompanying .pst file of such emails in their native format. All other static

documents should be produced as text-searchable PDFs. Spreadsheets, database files, and the

like should be produced in their native format.

        7.      Each Discovery Request is severable, and any objection to a request or part

thereof does not relieve you of your responsibility to respond to the remaining requests or parts

thereof.

                                          DEFINITIONS

        1.      “Defendant,” “Peters,” “you,” and “your” refers to Defendant Abraham Peters

and his agents, representatives, and attorneys, where appropriate.

        2.      “Plaintiff” or “Johnson” refers to Plaintiff, Jayden Johnson.

        3.      “Truck” refers to the 2007 Peterbilt 379, VIN# 1XP5D49X57N735635 at issue in

this lawsuit.

        4.      “Identify,” when used with reference to a corporation, a firm or other entity, means

to state its full name, its form of business organization, its principal place of business, the office

with which you had the particular dealing described or referred to in your answer to any particular

interrogatory or subpart thereof, and to name and provide the address of the person or persons in

such organization with whom you dealt in the transaction or transactions to which you refer.




                                                  3
        Case 6:20-cv-01192-KGG Document 28-2 Filed 02/08/21 Page 4 of 8




        5.      “Identify,” when used with reference to a person, means to state his or her full name,

title, last known address and phone number.

        6.      “Identify,” when used with regard to a document, means to give the type of

document (e.g., letter, memorandum, telegram, report, etc.), date, addressee, file number and/or

identifying symbol, and name and address of its custodian.

        7.      “Document” means any written material, whether typed, handwritten, printed or

otherwise, or any photographic, photostatic, microfilm or other reproduction thereof; any data stored

electronically and capable of being retrieved by computer, word processor, mobile phone, tablet, or

other electronic device; and any recording (film, tape, videotape or other mechanical or electronic

information). “Document” includes, but is not limited to, notes, memoranda, letters, emails,

telegrams, circulars, releases, articles, reports, analyses, charts, account books, drafts, summaries,

diaries, transcripts, agreements, contracts, deposit slips, bank statements, receipts, stock certificates

and/or statements.

        “Communication” refers to any face-to-face conversation, conversation by telephone or

other means of communication, including by document, as defined above.

                                       INTERROGATORIES

        INTERROGATORY NO. 1: Identify when and from whom you purchased the Truck.

        INTERROGATORY NO. 2: Identify the phone number of all cellular or mobile

phones used by you since February 1, 2020 for texting, emailing and messaging.

        INTERROGATORY NO. 3: Identify Billy Peters’ cellular phone number.

        INTERROGATORY NO. 4: Identify all email accounts and email addresses that you

have used for the sending or receipt of electronic messages since February 1, 2020.




                                                   4
        Case 6:20-cv-01192-KGG Document 28-2 Filed 02/08/21 Page 5 of 8




       INTERROGATORY NO. 5: Identify by serial number all computers, laptops,

electronic notebooks, electronic notepads, or phones used by you since.

       INTERROGATORY NO. 6: Identify all inspections, repairs or maintenance that you

performed or had performed on the Truck.

       INTERROGATORY NO. 7: If you do not affirmatively admit any of the requests for

admissions served on you by Plaintiff, describe each and every fact that supports your denial.

       INTERROGATORY NO. 8: Describe the factual basis for your affirmative defenses of

waiver, estoppel and complete performance.

       INTERROGATORY NO. 9: Describe the factual basis for your affirmative defenses of

failure to mitigate and unjust enrichment.

       INTERROGATORY NO. 10: Account for your profit in the sale of the Truck by

identifying the amount that you paid for the truck, any expenses incurred in making the Truck

ready for sale, the amount received from Plaintiff and any expenses associated with your sale of

the Truck.

                              REQUESTS FOR PRODUCTION

       REQUEST FOR PRODUCTION NO. 1: Produce all documents regarding your

purchase of the Truck.

       REQUEST FOR PRODUCTION NO. 2: Produce all documents regarding the history

of the Truck, including overhauls, rebuilds, repairs and conversions.

       REQUEST FOR PRODUCTION NO. 3: Produce your entire file on the Truck.

       REQUEST FOR PRODUCTION NO. 4: Produce                      all     documents     regarding

inspections, repairs or maintenance that you performed or had performed on the Truck.




                                                5
        Case 6:20-cv-01192-KGG Document 28-2 Filed 02/08/21 Page 6 of 8




        REQUEST FOR PRODUCTION NO. 5: Produce all texts, emails, messages or other

correspondence that you sent to, or received from, Billy Peters regarding the Truck.

        REQUEST FOR PRODUCTION NO. 6: Produce all texts, emails, messages or other

correspondence that you sent to, or received from, any third party regarding the Truck.

        REQUEST FOR PRODUCTION NO. 7: Produce                     all    social    media       posts,

advertisements, offers of sale, and communications with potential buyers regarding the Truck.

        REQUEST FOR PRODUCTION NO. 8: Produce your tax returns for the years 2015-

2019 so that the court can determine your annual gross income based upon your highest gross

annual income earned for any one of the five years immediately prior to February 2020.

                                REQUESTS FOR ADMISSION

        REQUEST FOR ADMISSION NO. 1:                  Admit that your phone number is 620-640-

0320.

        REQUEST FOR ADMISSION NO. 2:                  Admit that Billy Peters is your son.

        REQUEST FOR ADMISSION NO. 3:                  Admit that Billy Peters works for you.

        REQUEST FOR ADMISSION NO. 4:                  Admit that Billy Peters’ phone number is

620-510-2323.

        REQUEST FOR ADMISSION NO. 5:                  Admit that you use Billy Peters’ Facebook

account to market and sell trucks that you are selling.

        REQUEST FOR ADMISSION NO. 6:                  Admit that Johnson explained to you that he

was going to use the Truck for the commercial transportation of livestock.

        REQUEST FOR ADMISSION NO. 7:                  Admit that you told Johnson that the Truck’s

engine had recently been rebuilt.




                                                 6
           Case 6:20-cv-01192-KGG Document 28-2 Filed 02/08/21 Page 7 of 8




           REQUEST FOR ADMISSION NO. 8:              Admit that the Truck’s engine had not been

rebuilt.

           REQUEST FOR ADMISSION NO. 9:              Admit that you told Johnson that the Truck

had less than 150,000 miles on the rebuilt engine.

           REQUEST FOR ADMISSION NO. 10:             Admit that Johnson asked you for the

paperwork on the rebuilt engine.

           REQUEST FOR ADMISSION NO. 11:             Admit that you promised Johnson that you

would get him the paperwork on the rebuilt engine.

           REQUEST FOR ADMISSION NO. 12:             Admit that after the service of this lawsuit

on you, data relating to the Truck was deleted or erased from cellular phones that you have used

since February 2020.

           REQUEST FOR ADMISSION NO. 13:             Admit that after the service of this lawsuit

on you, data relating to the Truck was deleted or erased from email accounts that you have used

since February 2020.

                                             /s/Steven E. Ward
                                             Steven E. Ward Kan. #17066
                                             McAfee & Taft A Professional Corporation
                                             4050 South Fairview Avenue
                                             Springfield, Missouri 65807
                                             Telephone: (417) 409-6090
                                             Telecopier: (417) 409-6055
                                             steve.ward@mcafeetaft.com

                                             and

                                             Jeff L. Todd, Esq. Admitted Pro Hac Vice
                                             McAfee & Taft A Professional Corporation
                                             Tenth Floor, Two Leadership Square
                                             211 N. Robinson
                                             Oklahoma City, Oklahoma 73102
                                             (405) 235-9621
                                             (40) 235-0439 (fax)

                                                7
       Case 6:20-cv-01192-KGG Document 28-2 Filed 02/08/21 Page 8 of 8




                                          jeff.todd@mcafeetaft.com
                                          ATTORNEYS FOR PLAINTIFF

                                   Certificate of Service

        I hereby certify that on November 18, 2020, the attached document was transmitted via
electronic mail and first class mail to the following:

       J. Scott Koksal
       Lindner & Marquez
       505 N. 6th
       Garden City, KS 67846
       (620) 275-9193
       scott@lmandk.com
       Attorneys for Defendant

                                                  /s/Steven E. Ward




                                             8
